Citation Nr: 0014562	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  95-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran, whose death occurred in May 1991, served on 
active duty from August  1966 to August 1968.  This appellant 
in this matter is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in April 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, denying the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  An appeal followed, and 
the Board by an April 1997 remand returned the case to the RO 
so that the appellant could be afforded a requested hearing 
before the Board, sitting at the RO in Pittsburgh, 
Pennsylvania.  The appellant's representative in 
correspondence furnished to the appellant in January 1998 
noted that, since the RO had been unable to schedule a travel 
board hearing in the previous calendar year, several options 
were available.  Of the noted options, the appellant chose a 
personal hearing before the RO's hearing officer and such a 
proceeding is noted to have occurred in March 1998.  

The appellant was informed in December 1998 by the RO that 
her appeal was being returned to the Board for disposition.  
In February 1999, the Board sought an opinion from the Armed 
Forces Institute of Pathology (AFIP) as to matters raised by 
the instant appeal and a second request for an opinion from 
AFIP was generated by the Board in April 2000.  In May 2000, 
the AFIP advised the Board that it was without the necessary 
tissue samples or blocks to conduct an examination, and, as a 
result, the case was returned to the Board without the 
requested opinion.


FINDING OF FACT

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is supported by 
cognizable evidence demonstrating that such claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The primary allegation of the appellant is that the veteran 
was exposed to Agent Orange or other herbicide during his 
service in Vietnam and that such exposure led to the 
development of the abdominal cancer that claimed his life.  
The appellant directs the Board's attention to the opinions 
offered by physicians, some of whom treated the veteran 
during his lifetime, to the effect that in-service exposure 
to Agent Orange may have been a causative factor in the onset 
of the veteran's fatal carcinoma.  No allegation is offered 
by the veteran that any incident of combat led to the 
development of any direct or contributory cause of the 
veteran's death.

As referenced above, this matter was remanded by the Board to 
the RO in April 1997 so as to afford the appellant a 
requested travel board hearing.  While the case remained in 
remand status, the appellant elected to withdraw her request 
for a travel board hearing, opting for a hearing before the 
RO's hearing officer in lieu thereof.  In view of the 
foregoing, and inasmuch as all of the actions requested by 
the Board were otherwise completed by the RO and no 
allegation to the contrary is offered by or on behalf of the 
appellant, further development action prior to a 
determination of well groundedness is not indicated.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  A service-connected disorder is one that was 
incurred in or aggravated by active service; one for which 
there exists a rebuttable presumption of service incurrence, 
such as a malignant tumor, if manifested to the required 
degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1999).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, if the veteran has a listed disease 
associated with exposure to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307 (1999).  Diseases associated with exposure to 
herbicide agents, listed in 38 C.F.R. § 3.309 (1999), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1999).  

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  

The Secretary of VA has determined, under the authority 
granted by the Agent Orange Act of 1991, that the presumption 
of service connection based on herbicide exposure does not 
extend to any disease except those noted in 38 C.F.R. 
§ 3.309(e).  See 61 Fed. Reg. 41442 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The threshold question to be answered as to this portion of 
the appeal is, however, whether the appellant has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible and meritorious on its own or capable of 
substantiation.  If she has not, her appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997).  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).

The provisions of 38 C.F.R. § 3.303(b) (1999) provide a 
substitute way of showing in-service incurrence and medical 
nexus for purposes of well grounding a claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The chronicity 
provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.  

The record reflects that the veteran's death occurred on May 
[redacted], 1991, at the age of 44 years.  No autopsy is shown to 
have been performed.  According to the death certificate, the 
veteran's death was caused by abdominal carcinomatosis, due 
to or as a consequence of metastatic adenocarcinoma, primary 
unknown.  The approximate interval between the onset of the 
abdominal carcinomatosis and death was shown to be five 
months; an approximate interval of five months was noted to 
exist between the onset of metastatic adenocarcinoma and 
death.  During the veteran's lifetime, service connection was 
not established for any disability.  

The exact dates of the veteran's service in the Republic of 
Vietnam are unknown, but his Department of Defense Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, notes his receipt of the Vietnam Service Medal and 
the Republic of Vietnam Campaign Medal, and, thus, service in 
Vietnam is conceded.  With the exception of treatment for 
ringworm in the crotch and abdomen, service medical records 
of the veteran are negative for complaints, treatment, or 
diagnosis of any carcinoma or gastrointestinal disorder.  

In December 1990, the veteran was seen by a private 
physician, due to complaints of constant lower abdominal pain 
with intermittent diarrhea.  A computed tomographic scan of 
the abdomen and pelvis at that time showed a decreased 
density in the right side of the liver, which was thought to 
be fatty infiltration.  No space occupying lesion or 
enhancing area was identified.  The pancreas, kidneys, and 
spleen were judged to be normal.  A colonoscopy was also 
performed, revealing no abnormalities other than spasm and 
reproduction of pain.  The impression was of an irritable 
bowel syndrome.  

Due to the development of upper abdominal pain with vomiting, 
the veteran was again seen in February 1991, when examination 
showed abdominal distention and bloating, tenderness in the 
epigastrium and abdomen area, and a 20-pound loss in weight.  
A period of private hospital care followed, with testing 
demonstrating adenocarcinoma of the abdomen and metastatic 
disease with peritoneal implants and metastasis to the liver 
leading to carcinomatosis.  The primary tumor was unknown but 
believed to be the pancreas.  Tissue removed at the time of a 
diagnostic laparotomy in March 1991 revealed histologic 
evidence of adenocarcinoma which appeared to be a metastatic 
tumor "consistent with a primary neoplasm arising in the GI 
tract or its appendages (e.g. pancreas)."  

In support of her claim, the appellant has submitted an April 
1991 opinion from a private treating physician, indicating 
that because the veteran's abdominal carcinomatosis was "an 
unusual malignancy in an individual his age," the veteran's 
exposure to Agent Orange "may indeed have been related to 
the causation of his ailment."  Three other medical 
professionals have submitted statements, all dated in April 
1998, to the effect that Agent Orange exposure may have been 
a causative factor in the development of the veteran's 
cancer.

For purposes of determining well groundedness, the Board 
notes that the record identifies the existence of 
disabilities which were the direct or contributory cause of 
the veteran's death and it is those disabilities that the 
appellant avers are related to the veteran's in-service 
herbicide exposure.  To that end, several medical 
professionals have provided professional opinions raising the 
possibility that in-service exposure of the veteran to Agent 
Orange may have caused his fatal abdominal carcinomatosis.  
Without a disease subject to presumptive service connection, 
however, the veteran's exposure to Agent Orange or other 
herbicide may not be presumed.  See McCartt v. West, 12 Vet. 
App. 164 (1999) (both service in Vietnam during the 
designated period and the establishment of one of the listed 
diseases is required in order to establish entitlement to the 
in-service presumption of exposure to an herbicidal agent.)  
The Board nevertheless accepts the appellant's testimony that 
the veteran was exposed to Agent Orange while in Vietnam as 
true for the purposes of establishing a well-grounded claim.  
In all, the requirements set forth in Epps, supra, for a 
well-grounded claim have been met, and to that extent alone, 
the appeal is granted.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death, claimed as due to Agent Orange 
exposure, is well grounded.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing all facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

While the Board accepts the appellant's statements that the 
veteran was exposed to Agent Orange in service as true for 
purposes of establishing a well-grounded claim, see 
Robinette, supra, there is no evidence in the claims file to 
support this assertion on the merits.  In addition, the need 
for further medical input is indicated for the purpose of 
clarifying the nature of the relationship between the 
veteran's claimed in-service herbicide exposure and the 
development of fatal carcinoma.  Such input includes contact 
with those medical professionals who have offered opinions of 
a possible causal relationship so as to ascertain the basis 
for such opinions.

On the basis of the foregoing, and pursuant to 38 C.F.R. § 
19.9, the Board determines that further development of the 
evidence is needed.  The Board therefore REMANDS this matter 
to the RO for the following actions:

1.  The RO should obtain any service 
medical records of the veteran not 
already on file, in addition to the 
veteran's service personnel records, for 
inclusion in the claims folder.  The RO 
should then prepare a summary of the 
exact dates the veteran served on active 
duty in Vietnam and the unit(s) to which 
he was attached.  This summary and all 
supporting documentation regarding the 
veteran's service in Vietnam should 
thereafter be sent to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the 
U.S. Army & Joint Services Environmental 
Support Group (ESG)) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be asked to verify 
whether the veteran was exposed to Agent 
Orange or other herbicide during his 
period of service in Vietnam, and if the 
USACRUR recommends that further data be 
obtained from other organizations, such 
actions should be fully accomplished by 
the RO.

2.  Thereafter, the RO should render a 
determination as to whether the veteran 
was exposed to Agent Orange or other 
herbicide in service.

3.  The RO should also contact each 
medical professional who has to date 
submitted an opinion linking the 
veteran's claimed in-service herbicide 
exposure to any of the entities shown to 
have caused or contributed to his death 
so that the basis for each such opinion 
may be clearly set forth.  In addition, 
the basis for determining that the 
veteran had been exposed in service to 
any herbicidal agent, including Agent 
Orange, must be fully addressed, 
including whether any such determination 
was based solely on statements offered by 
the veteran or those attributed to him.  
As well, the scientific basis upon which 
any medical professional links the 
veteran's herbicidal exposure to the 
fatal abdominal carcinomatosis and/or 
metastatic adenocarcinoma must be fully 
noted, with citation to medical 
literature or studies or other 
documentation to support the opinions 
rendered.

4.  Thereafter, the entirety of the 
veteran's claims folder should be 
furnished to a VA oncologist for review 
and issuance of a professional opinion, 
with full supporting rationale, as to 
whether it is at least as likely as not 
that in-service exposure of the veteran 
to Agent Orange or other herbicide led to 
the onset of the metastatic 
adenocarcinoma and/or abdominal 
carcinomatosis that caused the veteran's 
death.  The underlined standard must be 
utilized as that standard is in keeping 
with applicable law.  The reasons for any 
opinions rendered by the reviewer must be 
discussed in detail with citations to 
medical or scientific authority for all 
conclusions reached.  

5.  Lastly, the RO should readjudicate 
the appellant's well-grounded claim of 
entitlement to service connection for the 
cause of the veteran's death, based on 
all the evidence on file and all 
governing legal authority.  If the 
benefit sought remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case, which reflects RO consideration 
of all additional evidence.  They should 
then be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review. 

The purpose of this REMAND is to obtain additional evidence 
and ensure that the appellant is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the appellant until contacted by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



